1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
                                                        Case No.: 3:18-CV-1558-AJB-LL
10
     ROSMAN ORTEGA,                                     REPORT AND RECOMMENDATION
11
                                      Petitioner,       FOR ORDER: (1) DENYING
12                                                      RESPONDENT’S MOTION TO
     v.                                                 DISMISS WITHOUT PREJUDICE
13
                                                        AND (2) FINDING MIXED PETITION
14   RAYMOND MADDEN,                                    AND ISSUING OPTIONS ORDER IN
                                    Respondent.         LIEU OF DISMISSAL
15
16                                                      [ECF Nos. 9 and 12]
17
18         This Report and Recommendation is submitted to United States District
19   Judge Anthony J. Battaglia pursuant to 28 U.S.C. § 636(b) and Civil Local Rules
20   72.1(d) and HC.2 of the United States District Court for the Southern District of California.
21         On July 9, 2018, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28
22   U.S.C. § 2254 [ECF No. 1 (“Pet.”)]. On August 15, 2018, Petitioner filed an Amended
23   Petition [ECF No. 4]. Currently before the Court is Respondent’s Motion to Dismiss the
24   Petition. ECF Nos. 9, 12. Petitioner did not file an opposition. See Docket.
25         This Court has considered the Petition, Respondent’s Motion to Dismiss, and all
26   other documents submitted by the Parties. For the reasons set forth below, the Court
27   RECOMMENDS that Respondent’s Motion to Dismiss be DENIED WITHOUT
28   PREJUDICE. In lieu of immediate dismissal, the Court RECOMMENDS that Petitioner
                                                    1
1    be advised of the options available to him with regards to a mixed petition and be given an
2    opportunity to select one of the following options: (1) voluntarily dismiss the Petition; (2)
3    formally abandon the unexhausted claims; or (3) file a motion to stay the Federal
4    proceedings.
5                                         BACKGROUND
6          The facts of the underlying offenses are not material to determining the motion to
7    dismiss, and so they are not recounted here. A recounting of facts is contained in the
8    California Court of Appeal’s Opinion. See ECF No. 11-15.
9     I.   State Court Trial
10         On June 5, 2013, a jury found Petitioner guilty of the first degree murder of Jesus
11   Enriquez (Count One) and the attempted murder of Isabel Enriquez (Count Two). ECF
12   No. 11-2 at 156-58. In addition, the jury found true the following special allegations as to
13   both counts: (1) that Petitioner was a principal; (2) that Petitioner intentionally and
14   personally discharged a firearm causing great bodily injury to a person; and (3) that
15   Petitioner committed the offenses for the benefit of, at the direction of, or in association
16   with a criminal street gang with the specific intent to promote, further, or assist in criminal
17   conduct. Id. The jury also found true that Petitioner committed Count 2 in a willful,
18   deliberate, and premeditated manner. Id. at 157.
19         Petitioner was sentenced to eighty-two years to life in state prison. ECF No. 11-15
20   at 2; ECF No. 11-2 at 214-15.
21   II.   The Appeal
22         On June 17, 2016, Petitioner filed an appeal of his conviction to the California Court
23   of Appeal. See ECF No. 11-12. In the appeal, Petitioner claimed: (1) Petitioner’s
24   conviction for attempted murder violated his due process rights because there was
25   insufficient evidence of intent to kill; (2) the admission of Petitioner’s private statements
26   about the offenses to his wife violated the privilege governing confidential marital
27   communications; (3) the exclusion of impeachment evidence violated Petitioner’s rights to
28   confrontation, cross examination, due process and a fair trial; and (4) the trial court’s

                                                   2
 1   comments about the jury instructions minimized their importance in the eyes of the jury
 2   constituting a structural error. Id. at 35-75.
 3         On June 20, 2017, the California Court of Appeal, Fourth Appellate Division, issued
 4   an opinion affirming the judgment of the Superior Court. ECF No. 11-15. Specifically,
 5   the Court of Appeal found: (1) there was sufficient evidence to support Petitioner’s
 6   attempted murder conviction; (2) Petitioner’s statements to his wife were not protected by
 7   the marital privilege and would not have affected the trial even if excluded; (3) the
 8   impeachment evidence was properly excluded and regardless, was of minimal probative
 9   value; and (4) the trial court’s comments about the jury instructions did not constitute
10   structural error. Id. at 6-17.
11 III.    Petition for Review To California Supreme Court
12         On July 27, 2017, Petitioner filed a petition for review in the California Supreme
13   Court. ECF No. 11-16. Petitioner claimed the same four grounds previously presented in
14   Petitioner’s appeal to the California Court of Appeal. Id. at 12-43. On October 11, 2017,
15   the California Supreme Court denied Petitioner’s petition for review. ECF No. 11-17.
16 IV.     Federal Habeas Petition
17         On July 9, 2018, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28
18   U.S.C. § 2254. See Pet.
19         Petitioner raised the following six grounds in his federal petition: (1) “Petitioner’s
20   conviction for attempted murder violated the due process clause” where the evidence did
21   not show an “intent to kill”; (2) “[t]he admission of Petitioner’s statements regarding the
22   shooting to his wife violated the confidential marital communication privilege[]”; (3)
23   “[e]xclusion of impeachment evidence violated Petitioner’s right to confrontation and
24   cross-examination, to due process and a fair trial”; (4) “[t]he trial court (judge’s) comments
25   about the instructions minimized their importance in the eyes of the jury”; (5) “[b]oth trial
26   counsel and appellate counsel rendered ineffective assistance of counsel”; and (6) the case
27   should be remanded for reconsideration as to whether to “dismiss or strike the firearms
28   enhancements.” Pet. at 5-16.

                                                      3
1               On July 17, 2018, the Court dismissed the case without prejudice. ECF No. 3. In
2    dismissing the case, the Court held Petitioner had indicated in his Petition that he had not
3    raised Grounds Five or Six to the California Supreme Court and therefore had not properly
4    alleged exhaustion of state court remedies. Id. at 2-3.
5               On August 15, 2018, Petitioner filed an Amended Petition. ECF No. 4. In the
6    Amended Petition, Petitioner sought to rectify the deficiencies in his Petition by attaching
7    a copy of his appeal to the California Court of Appeal and his petition to the California
8    Supreme Court. See ECF No. 4 at 3, 5, Exhibit 2.1
9               On October 29, 2018, Respondent moved to dismiss the Petition. ECF No. 9.2 On
10   November 26, 2018, Petitioner moved for an extension of time to file an opposition to
11   Respondent’s Motion to Dismiss. ECF No. 13. On November 27, 2018, the Court granted
12   Petitioner’s request. ECF No. 14. Petitioner did not file an opposition to Respondent’s
13   motion and the Court thereafter took the matter under submission. See Docket.
14                                                     LEGAL STANDARD
15              A federal court may not consider a petition for habeas corpus unless the petitioner
16   has first presented his claims to the state courts, thereby “exhausting” them. 28 U.S.C.A.
17   §2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 522, (1982). “[E]xhaustion of state
18   remedies requires that petitioners fairly present federal claims to the state courts in order
19   to give the State the opportunity to pass upon and correct alleged violations of its prisoners’
20   federal rights[.]” Duncan v. Henry, 513 U.S. 364, 365 (per curiam) (citations and internal
21   quotation marks omitted).
22              To satisfy the exhaustion requirement, the Petitioner must demonstrate that: (1) “he
23   has ‘fairly presented’ his federal claim to the highest state court with jurisdiction to
24
25
                                                    
26
     1
      In actuality, the Amended Petition attached a copy of Petitioner’s petition to the California Supreme
27   Court, and as an Appendix, the California Court of Appeal’s decision.
28   2
         Respondent filed a second, identical Motion to Dismiss on October 31. ECF No. 12.
                                                             4
1    consider it”; or (2) “that no state remedy remains available.” Johnson v. Zenon, 88 F.3d
2    828, 829 (9th Cir. 1996) (citations omitted).
3          Claims are not exhausted by mere presentation to the state appellate system. A
4    petitioner must also “alert[] [the state] court to the federal nature of the claim.” Baldwin
5    v. Reese, 541 U.S. 27, 29. A petitioner may indicate a federal claim by “citing in
6    conjunction with the claim the federal source of law on which he relies or a case deciding
7    such a claim on federal grounds, or by simply labeling the claim ‘federal.’” Id. at 32.
8          If state remedies have not been exhausted as to any of the federal claims, the habeas
9    petition typically should be dismissed.      See Castille v. Peoples, 489 U.S. 346, 349
10   (1989); Rose, 455 U.S. at 522; see also Rhines v. Weber, 544 U.S. 269, 274 (confirming
11   continued applicability of “total exhaustion” rule even after enactment of AEDPA).
12                                          DISCUSSION
13    I.   Grounds Five And Six Of The Petition Are Unexhausted
14         Respondent argues Grounds Five and Six of the Petition are unexhausted because
15   they were never presented to the California Supreme Court. Mot. at 6-8.
16         In Petitioner’s Fifth Ground, Petitioner claims an ineffective assistance of counsel
17   defense, identifying several instances where his trial counsel allegedly provided ineffective
18   assistance. Pet. at 6-9. Petitioner claims his appellate counsel was also ineffective by
19   failing to raise these same issues on appeal. Id. at 9-11.
20         In Petitioner’s Sixth Ground, Petitioner alleges the Court should remand the case for
21   reconsideration as to whether to dismiss or strike the firearms enhancement based on an
22   amendment to Penal Code Section 12022.53, subdivision (h), effective January 1, 2018.
23   Pet. at 11-17.
24         Petitioner has provided no evidence any state court was given the opportunity to
25   consider these claims. Indeed, Petitioner indicated in his original Petition that he had not
26   raised these grounds to the California Court of Appeal or the California Supreme Court.
27   Pet. at 6, 17. Although Petitioner sought to rectify this deficiency by pointing to his appeal
28   to the California Court of Appeal and petition to the California Supreme Court, from the

                                                     5
1    papers, Plaintiff did not actually raise these grounds to either state court. See ECF Nos.
2    11-12 and 11-16.
3             For these reasons, the Court finds that Grounds Fix and Six were not fairly presented
4    to the California Supreme Court and are unexhausted, rendering the Petitioner’s Petition a
5    “mixed” petition containing both exhausted and unexhausted claims.
6    II.      Petitioner’s Options
7             To avoid the Court dismissing the petition on its own accord, it is
8    RECOMMENDED that Petitioner choose one of the following options. The Court is not
9    in a position to give legal advice to Petitioner. The Court merely identifies the options that
10   may be available to petitioners who file unexhausted claims in federal court. The decision
11   on how to proceed is solely and exclusively up to Petitioner.
12            a.    First Option: Voluntarily Dismiss the Petition
13            Petitioner may move to voluntarily dismiss his entire federal petition and return to
14   state court to exhaust his unexhausted claims. Petitioner may then file a new federal petition
15   containing only exhausted claims. See Rose, 455 U.S. at 510, 520-21.
16            Petitioner is cautioned that any new federal petition must be filed before expiration
17   of the one-year statute of limitations. Ordinarily, a petitioner has one year from when his
18   conviction became final to file his federal petition, unless he can show that statutory or
19   equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176 (2001); 28 U.S.C. §
20   2244(d). Absent some basis for tolling, the statute of limitations continues to run while a
21   federal habeas petition is pending. Id. at 181-82.
22            b.    Second Option: Formally Abandon Unexhausted Claims
23            Petitioner may formally abandon his unexhausted claims and proceed with his
24   exhausted one(s). See Rose, 455 U.S. at 510, 520-21. Petitioner is cautioned that once he
25   abandons his unexhausted claims, he may lose the ability to ever raise them in federal
26   court.
27   ///
28   ///

                                                    6
1          c.        Third Option: File a Motion to Stay the Federal Proceedings
2          Petitioner may move to stay this federal proceeding while he returns to state court to
3    exhaust his unexhausted claims. See Jackson v. Roe, 425 F.3d 654, 659-60 (9th Cir.
4    2005); Valerio v. Crawford, 306 F.3d. 742, 770-71 (9th Cir. 2002) (en banc); Calderon v.
5    United States Dist. Ct. for the N. Dist. of Cal., 134 F.3d 981, 986-88 (9th Cir. 1998).
6          The two methods to stay the case are the “stay and abeyance” and “withdrawal and
7    abeyance” procedures. Under the “stay and abeyance” procedure, the Court is
8    empowered to stay the claims in a “mixed” petition while Petitioner returns to the state
9    courts to exhaust his unexhausted claims. See Rhines, 544 U.S. at 277-78. To obtain a
10   stay pursuant to Rhines, Petitioner must demonstrate that good cause exists for his
11   failure to timely exhaust his state court remedies, that his unexhausted claims are not
12   “plainly meritless[,]” and that he did not engage in “intentionally dilatory litigation
13   tactics.” Id.
14         Under the “withdrawal and abeyance” procedure, the Petitioner may dismiss any
15   unexhausted claims, and the Court is empowered to stay his remaining fully exhausted
16   claims while he returns to the state courts to exhaust his dismissed claims. Kelly v.
17   Small, 315 F.3d 1063, 1070-71 (9th Cir. 2002). Petitioner is warned, however, that “[a]
18   petitioner seeking to use the Kelly procedure will be able to amend his unexhausted
19   claims back into his federal petition once he has exhausted them only if those claims are
20   determined to be timely” and that “demonstrating timeliness will often be problematic
21   under the now-applicable legal principles.” King v. Ryan, 564 F.3d 1133, 1140-41 (9th
22   Cir. 2009). Additionally, Petitioner may only amend a new claim into a pending federal
23   habeas petition after the expiration of the limitations period if the new claim shares a
24   “common core of operative facts” with the previously exhausted claims in the pending
25   petition. Mayle v. Felix, 545 U.S. 644, 659 (2005).
26                                         CONCLUSION
27         For the foregoing reasons, IT IS HEREBY RECOMMENDED that the District
28   Judge issue an order: (1) approving and adopting this Report and Recommendation; (2)

                                                   7
1    DENYING Respondent’s Motion to Dismiss WITHOUT PREJUDICE; (3) finding the
2    Petition contains both exhausted and unexhausted claims, and (4) that Petitioner be sent an
3    Order specifying his options with regards to a mixed petition.
4          The Court further RECOMMENDS that the District Judge notify Petitioner that if
5    he does not inform the Court within thirty days of the District Judge’s final order on this
6    Report and Recommendation of how he intends to proceed, the Court will recommend to
7    the District Judge assigned to the case that the Petition be dismissed without prejudice.
8          IT IS HEREBY ORDERED that any written objections to this Report must be filed
9    with the Court and served on all parties no later than March 1, 2019. The document
10   should be captioned “Objections to Report and Recommendation.”
11         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
12   this Court and served on all parties no later than March 15, 2019. The parties are advised
13   that failure to file objections within the specified time may waive the right to raise those
14   objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
15   Cir. 1998).
16
17   IT IS SO ORDERED.
18
19   Dated: February 8, 2019
20
21
22
23
24
25
26
27
28

                                                  8
